DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 28-29, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 20200043948).
Regarding claim 15, Liu discloses (Figs. 1-8) a display, comprising: a main control board (30); an array substrate (100; section 0038) disposed on the main control board and comprising a drive circuit layer (101; section 0042), wherein a first notch (131) is provided on an outer edge (130) of a lead-out side of the array substrate; and a first conductor (300) disposed in the first notch and comprising: a first end (210) in contact with a lead end of the drive circuit layer; and a second end (220) extending along the first notch to a back side of the array substrate and connecting to the main control board (30).
Regarding claim 28, Liu discloses (Figs. 1-8) the second end of the first conductor is electrically connected to the main control board by using a flexible printed circuit board on glass (section 0038).

Regarding claim 34, Liu discloses (Figs. 1-8) an apparatus, comprising: an array substrate (100; section 0038) disposed on a main control board (30) and comprising a drive circuit layer (101; section 0042), wherein a first notch (131) is provided on an outer edge (130) of a lead-out side of the array substrate; and a first conductor (300) disposed in the first notch and comprising: a first end (210) in contact with a lead end of the drive circuit layer; and a second end (210) extending along the first notch to a back side of the array substrate, and wherein the second end of the first conductor is configured to electrically connect to the main control board (30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21-22, 24-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Xu et al. (US 20200081568).

Liu does not necessarily disclose a second notch is provided on an outer edge of the opposite substrate that corresponds to the lead-out side of the array substrate; a touch circuit disposed on the opposite substrate; and a second conductor disposed in the second notch and comprising: a third end in contact with a lead end of the touch circuit; and a fourth end extending along the second notch to the array substrate and electrically connecting to the first end of the first conductor, and wherein the touch circuit is electrically connected to the main control board by using the first conductor and the second conductor.
Xu discloses (Figs. 1-18) a second notch (302) is provided on an outer edge of the opposite substrate (30) that corresponds to the lead-out side of the array substrate; a touch circuit (92, 94) disposed on the opposite substrate; and a second conductor (72) disposed in the second notch and comprising: a third end (42) in contact with a lead end of the touch circuit; and a fourth end (42) extending along the second notch to the array substrate and electrically connecting to the first end of the first conductor, and wherein the touch circuit is electrically connected to the main control board (51, 61) by using the first conductor and the second conductor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Xu to reduce the width of the border and to increase the area ratio of the display area.
Regarding claim 21, Liu does not necessarily disclose the first conductor and the second conductor are made of conductive materials that fill the first notch and the second notch.  
Xu discloses (Figs. 1-18) the first conductor (71) and the second conductor (72) are made of conductive materials that fill the first notch and the second notch. It would have been obvious 
Regarding claim 22, Liu does not necessarily disclose the first conductor and the second conductor are conductive wires.
Xu discloses (Figs. 1-18) the first conductor (71) and the second conductor (72) are conductive wires. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Xu to reduce the width of the border and to increase the area ratio of the display area.
Regarding claim 24, Liu discloses (Figs. 1-8) each of the array substrate and the opposite substrate is any one of a glass substrate, a flexible substrate, a steel sheet substrate, or a silicon substrate (sections 0081, 0083).
Regarding claim 25, Liu discloses (Figs. 1-8) the opposite substrate is a color film substrate, and wherein the display further comprises: a liquid crystal disposed between the color film substrate and the array substrate; and a backlight module disposed on the back side of the array substrate (sections 0075, 0083; liquid crystal display panel).
Regarding claim 26, Liu discloses (Figs. 1-8) the opposite substrate is a package cover plate, and wherein the display further comprises an organic light emitting layer disposed between the package cover plate and the array substrate (sections 0075, 0089).
Regarding claim 27, Liu does not necessarily disclose a touch panel disposed on the opposite substrate and in contact with the touch circuit.
Xu discloses (Figs. 1-18) a touch panel disposed on the opposite substrate and in contact with the touch circuit (92, 94). It would have been obvious to one of ordinary skill in the art 
Regarding claim 30, Liu discloses (Figs. 1-8) an opposite substrate (20) opposite to the array substrate.
Liu does not necessarily disclose a touch circuit disposed on the opposite substrate; a second notch provided on an outer edge on the opposite substrate that corresponds to the lead-out side of the array substrate; and a second conductor disposed in the second notch and comprising: a third end in contact with a lead end of the touch circuit; and a fourth end extending along the second notch to the array substrate and is electrically connected to the first end of the first conductor, and wherein the touch circuit is electrically connected to the main control board by using the first conductor and the second conductor.
Xu discloses (Figs. 1-18) a touch circuit (92, 94) disposed on the opposite substrate (30); a second notch (302) provided on an outer edge on the opposite substrate that corresponds to the lead-out side of the array substrate; and a second conductor (72) disposed in the second notch and comprising: a third end (42) in contact with a lead end of the touch circuit; and a fourth end (42) extending along the second notch to the array substrate and is electrically connected to the first end of the first conductor, and wherein the touch circuit is electrically connected to the main control board (51, 61) by using the first conductor and the second conductor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Xu to reduce the width of the border and to increase the area ratio of the display area.
Allowable Subject Matter
Claims 17-20, 23, and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display of claims 17-20, in particular the limitations of inner walls of the first notch and the second notch are non-closed arcuate walls. The prior art does not disclose or suggest the display of claim 23, in particular the limitations of a first protective layer that covers the first end of the first conductor and the lead end of the drive circuit layer; and a second protective layer that covers the second conductor, the lead end of the touch circuit, and the lead end of the drive circuit layer. The prior art does not disclose or suggest the display device of claims 31-33, in particular the limitations of inner walls of the first notch and the second notch are non-closed arcuate walls.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871